 

Exhibit 10.1

 

Distribution Agreement

 

This Agreement is made on the 13th day of June, 2018

 

between

 

IRBN Sdn Bhd (1269100-X) whose registered office is at Ground Floor, 8 Lorong
Universiti B, Section 16, 46350 Petaling Jaya, Selangor, Malaysia (the
“Principal’’) and

 

Inbit Corp (OTC MARKET: INBT) whose registered office is at L9-02, Level 9, Brem
Mall Shopping Complex, Jalan Jambu Mawar, Off Jalan Kepong, 52000 Kuala Lumpur,
Malaysia (the “Distributor’’)

 

1. Definitions     1.1. The “Products” means those products listed in Schedule 1
and such further products that the Principal may in writing permit the
Distributor to distribute in the Territory.     1.2. The “Territory” means those
areas listed in Schedule 2.     1.3. The “Trademark” means those trademarks and
trade names listed in Schedule 3 and such further trade marks or trade names
that the Principal may in writing permit the Distributor to use in respect of
the Products in the Territory.     2. Grant and terms of distributorship    
2.1. The Principal hereby grants the Distributor a NON-EXCLUSIVE licence to
distribute and sell the Products under the Trademark in the Territory during the
continuance of this Agreement.     3. Responsibilities     3.1. The Distributor
shall during the continuance of this Agreement diligently and faithfully serve
the Principal as its distributor in the Territory and shall use its best
endeavours to improve the goodwill of the Principal in the Territory and to
further and increase the sale of the Products in the Territory.     3.2. The
Distributor will ensure that it conforms with all legislation rules regulations
and statutory requirements existing in the Territory from time to time in
relation to the Products.     3.3. The Distributor undertakes to achieve targets
in relation to the Products in accordance with Schedule 4.     3.4. The
Distributor undertakes during the continuance of this Agreement not to
manufacture or sell in or import into the Territory any goods competitive with
the Products and not to be interested directly or indirectly in any such
manufacture sale or importation.     3.5. The Distributor shall leave in
position and not alter, cover or erase any notices or other marks (including
without limitation details of patents or notices that a trademark design or
copyright relating to the Products is owned by the Principal or a third party)
which the Principal may place on or affix to the Products.     3.6. The
Distributor shall keep full and proper records showing clearly all enquiries in
respect of the Products and shall allow the Principal, on reasonable notice,
access to its records and accounts relating to the Products for inspection.    
3.7. The Distributor shall insure at its own costs with a reputable insurance
company all stocks of the Products as are held by it against all risks that
would normally be insured against by a prudent businessman to at least their
full replacement value and produce to the Principal on written demand full
particulars of that insurance and the receipt for the then current premium.

 

 

 

 

4. Enquiries     4.1. The Distributor shall during the continuance of this
Agreement refer to the Principal all enquiries it receives for the Products for
sale outside or export from the Territory.     5. Extra-territorial activities  
  5.1. During the continuance of this Agreement the Distributor can sell outside
or export or assist in or be a party to the export of the Products from the
Territory unless the prior consent of the Principal has been obtained.     6.
Supply of the products     6.1. The Distributor shall purchase all its
requirements for the Products ready packaged from the Principal.     6.2. The
parties hereto agree that orders placed by the Distributor with the Principal
under cl 6.1 or for any other items shall be on the terms set out in Schedule 5.
In the event of a conflict between this agreement and the terms set out in
Schedule 5, the terms of this agreement shall prevail.     6.3. The Principal
reserves the right to improve or modify the Products without prior notice shall
be notified to the Distributor in which event the Distributor may vary or cancel
any orders placed for the Products prior to the receipt of such notification
except to the extent that these orders can be met by the supply of Products
which do not incorporate the improvement or modification notified hereunder.
Variation or cancellation hereunder shall be effected by the Distributor
notifying the Principal thereof within fourteen days of receipt by the
Distributor of the relevant notification of the relevant improvement or
modification. The Distributor’s rights of cancellation under this clause shall
be its sole remedy in the event of any improvement or modification being made to
a Product, and in particular, but without limitation, no compensation or damages
for breach of contract shall be payable to the Distributor by reason of such
improvement or modification.     6.4. The Principal shall make sure the Product
conforms with Malaysia Authorities Requirement. It shall be the duty of the
Distributor to make sure the Product conforms with other export destinations
i.e. US Authorities’ requirement prior to selling and/or distributing the
Product on the Territory.     6.5 The Principal shall ensure that the raw
material used for the Product shall be souced and produced in Malaysia.     7.
Advertising     7.1. The costs of all advertising and sales promotion activities
shall unless otherwise decided be borne by the Distributor.     7.2. All
advertisements point of sale promotion merchandising and publicity material for
the Products issued by the Distributor shall be subject, before issue, to the
prior approval of the Principal.     7.3. All sales promotion activities carried
on by the Distributor for the Products of whatever nature must receive the prior
approval of the Principal.     8. Merchandising     8.1. The cost of all
merchandising returns from customers relating to the Products shall (except in
respect of Products which the Principal is obliged to replace as defective in
accordance with its warranty obligations under Schedule 5), be borne by the
Distributor.

 

 

 

 

9. Sales and marketing policies     9.1. The Distributor shall conform to the
general sales and marketing policies of the Principal and the Principal reserves
the right to issue directions from time to time to the Distributor to ensure
such conformity.     9.2. Selling prices for the sale of the Products in the
Territory by the Distributor shall be established and revised from time to time
by the Distributor.     9.3. The Distributor undertakes not to alter treat or
otherwise deal with any of the Products (or their packaging) or to present any
such Products for sale in a group package without in both cases obtaining the
prior written consent of the Principal.     10. Stocks of the products     10.1.
The Distributor shall at all times during the continuance of this Agreement
carry at least optimum stock of the Products so that all orders received by the
Distributor can be supplied without undue delay. The Distributor shall supply
such reports as to stock levels and movements as the Principal may from time to
time request.     11. Staff     11.1. The Distributor shall maintain during the
continuance of this Agreement sufficient staff to sell distribute and promote
the sale of the Products throughout the Territory and perform in a timely and
satisfactory manner the Distributor’s obligations under this Agreement and in
particular shall create and maintain a sales force of sufficient size from time
to time to fulfil the Distributor’s obligations under this Agreement in relation
to the sale and marketing of the Products.     12. Monthly reports     12.1. The
Distributor shall send to the Principal by the thirtieth day following the end
of each calendar month during the continuance of this Agreement a report of
sales made of the Products in the Territory during that month together with such
other marketing and other information in relation to the operation of the
Agreement as the Principal may reasonably require.     13. Intellectual property
rights     13.1. It is agreed that all rights to the Trademark (and all other
intellectual property rights relating to or subsisting in the Products) are and
shall remain the exclusive property of the Principal. The Distributor shall at
the expense of the Principal enter into such agreements with the Principal and
shall execute such documents and carry out such actions as may be necessary to
protect such rights of the Principal in the Territory.     13.2. The Trademark
shall not be used in any manner liable to invalidate the registration thereof
and the right to use the Trademark in connection with the appropriate Products
is only granted to the extent that the Principal is able to do so without
endangering the validity of the registration.     13.3. The Distributor shall
(in so far as it becomes aware thereof) notify the Principal of any unauthorised
use in the Territory of the Trademark. At the request and cost of the Principal
the Distributor shall take part in or give assistance in respect of any legal
proceedings and execute any documents and do any things reasonably necessary to
protect the Trademark in the Territory.     14. No joint venture or partnership
    14.1. Nothing in this Agreement shall create a partnership or joint venture
between the parties hereto and save as expressly provided in this Agreement
neither party shall enter into or have authority to enter into any engagement or
make any representation or warranty on behalf of or pledge the credit of or
otherwise bind or oblige the other party hereto.

 

 

 

 

15. Commencement and term of agreement     15.1. This Agreement shall (subject
to earlier termination as herein provided) commence upon the date of signature
hereof and continue in force for an initial period of two years and thereafter
the Distributor shall have the option to renew for further terms subject to
terms and coditiont to be agreed upon by both parties.     15.2. The Distributor
shall obtain at its own expense all necessary permissions consents and licences
(including but without limitation those required to be given by any government
department or any body constituted under the law of the Territory for licensing
or other regulatory purposes relating to the Products) to enable the Distributor
to market distribute and sell the Products in the Territory and to ensure the
full and legal operation of this Agreement. For the avoidance of doubt, all
taxes, charges, levies and fees of any kind imposed on the import or purchase of
the Products shall be for the account of the Distributor.     15.3. If the said
permissions consents and licences are not obtained and fully operative within a
period of six months from the aforesaid date of commencement the Principal shall
thereafter have the option to terminate this Agreement immediately by notice to
the Distributor. The said option shall cease if (prior to its exercise) the
aforesaid permissions consents and licences have in fact been obtained and are
fully operative even though this has been achieved outside the said period of
six months.     15.4. The Distributor shall not be entitled to any compensation
on the termination of this Agreement under cll 15 or 16 for any cause whatsoever
including but without limitation expiry by effluxion of time.     16.
Termination       Without prejudice to any right or remedy the Principal may
have against the Distributor for breach or non-performance of this Agreement the
Principal shall have the right summarily to terminate this Agreement:     16.1.
On the Distributor committing a material breach of this Agreement other than a
breach of cl 3.3 providing the Distributor has been advised in writing of the
breach and has not rectified it within twenty-one days of receipt of such
advice.     16.2. On the Distributor failing to achieve a target under cl 3.3
unless such failure was caused by a default of the Principal or by reason of act
of God, fire explosion war riot civil commotion or governmental decree or
legislation.     16.3. If the Distributor shall have any distress or execution
levied upon its goods or effects.     16.4. On the commencement of the winding
up or bankruptcy of the Distributor or on the appointment of a receiver or
administrator of the distributor’s assets or on the Distributor ceasing to do
business at any time for 30 consecutive days (other than for annual holidays).  
  16.5. On the Distributor for any reason of whatsoever nature being
substantially prevented from performing or becoming unable to perform its
obligations hereunder.     16.6. On the Distributor assigning or attempting to
assign this Agreement without the prior written consent of the Principal.    
16.7. If control of the Distributor shall pass from the present shareholders or
owners or controllers to other persons whom the Principal shall in its absolute
discretion regard as unsuitable.     17. Effect of termination     17.1. Upon
termination of this Agreement from any cause whatsoever pursuant to cl 15 or 16
(or by reason of expiry by effluxion of time) the Distributor shall at the
request of the Principal promptly return to the Principal all documentation of
any nature whatsoever in his possession or control relating to the Products or
to the Principal and to the activities of the Distributor in relation to the
Products or the Principal (other than correspondence between the Distributor and
the Principal which does not relate to technical matters).

 

 

 

 

17.2. Upon such termination the Distributor shall have no further rights to use
the Trademark in any way whatsoever and in particular but without prejudice to
the generality of the foregoing shall cease to use the Trademark on its
letterheads packaging vehicle liveries or elsewhere and shall at the request of
the Principal sell any stocks of the Products not disposed of, in packaging
which bears neither the Trademark nor the name of the Principal.     17.3. Upon
such termination the Distributor shall (if so required) supply the Principal
with a list of the Distributor’s customers for the Products.     17.4. Upon such
termination the Distributor shall (if legally possible) assign to the Principal
free of charge all permissions consents and licences (if any) relating to the
marketing and or distribution and or sale of the Products and execute all
documents and do all things necessary to ensure that the Principal shall enjoy
the benefit of the said permissions consents and licences after the said
termination to the entire exclusion of the Distributor.     18. Confidentiality
      The Distributor shall keep strictly confidential not disclose to any third
party and use only for the purposes of this Agreement all information relating
to the Products (whether technical or commercial) and to the affairs and
business of the Principal and its subsidiary or associated companies, whether
such information is disclosed to the Distributor by the Principal or otherwise
obtained by the Distributor as a result of its association with the Principal.  
  19. Assignment     19.1. This Agreement and the benefit of the rights granted
to the Distributor by this Agreement shall be personal to the Distributor who
shall not without the prior consent of the Principal mortgage or charge the same
to any third party nor subcontract nor assign the same nor part with any of its
rights or obligations hereunder save that the foregoing shall not prevent the
Distributor from factoring or mortgaging or in any way creating a charge or
security over Products the title in which shall have passed to it or over
book-debts created by the sale of such Products.     20. Miscellaneous     20.1.
No waiver, alteration, variation or addition to this Agreement shall be
effective unless made in writing on or after the date of signature of this
Agreement by both parties and accepted by an authorised signatory of both
parties.     20.2. The interpretation construction effect and enforceability of
this Agreement shall be governed by the laws of Malaysia, and the parties agree
to submit to the non-exclusive jurisdiction of the Malaysia courts.     20.3.
All notices documents consents approvals or other communications (a “Notice’’)
to be given hereunder shall be in writing and shall be transmitted by registered
or recorded delivery mail, or by telex, facsimile or other electronic means in a
form generating a record copy to the party being served at the relevant address
for that party shown at the head of this Agreement. Any Notice sent by mail
shall be deemed to have been duly served three working days after the date of
posting. Any Notice sent by telex facsimile or other electronic means shall be
deemed to have been duly served at the time of transmission [if transmitted
during normal business hours at the location of the recipient and if not so
transmitted then at the start of normal business hours on the next business day
commencing at such location after the time at which the transmission was made].
    20.4. The headings in this Agreement shall not affect its interpretation.  
  20.5. Throughout this Agreement, whenever required by context, the use of the
singular number shall be construed to include the plural, and the use of the
plural the singular, and the use of any gender shall include all genders.    
20.6. The Schedules to this Agreement constitute an integral part hereof.    
20.7. Reference in this Agreement to a clause or a Schedule is to a clause or
Schedule of this Agreement.     20.8. If any term or provision in this Agreement
shall be held to be illegal or unenforceable, in whole or in part, under any
enactment or rule of law, such term or provision or part shall to that extent be
deemed not to form part of this Agreement but the validity and enforceability of
the remainder of this Agreement shall not be affected.     20.9. The waiver or
forbearance or failure of a party in insisting in any one or more instances upon
the performance of any provisions of this Agreement shall not be construed as a
waiver or relinquishment of that party’s rights to future performance of such
provision and the other party’s obligations in respect of such future
performance shall continue in full force and effect.

 

 

 

 

SCHEDULE 1

 

Details of the Products

 

 

 

 

SCHEDULE 2

 

Details of the Territory

 

1.0 United States (USA)

 

2.0 Other Countries in North America (Subject to the approval by Principal)

 

 

 

 

SCHEDULE 3

 

Details of the Trademarks

 

1.0 With Prior Consent, Distributor can apply to use, adopt, apply and promote
under the IP/Trademarks of the Principal.

 

2.0 Details of the Trademarks shall refer to the Principal from time to time.

 

 

 

 

SCHEDULE 4

 

Purchase Targets

 

The Distributor undertakes to achieve during each consecutive period of twelve
months of the currency of this Agreement (the first such period to commence upon
the date of commencement of this Agreement) the following minimum targets for
purchases from the Principal for the Products during the relevant period as
follows:

 

Target:

 

Immediately after the Feasibility Study to be carried out by the Distributor
which is about 3 ~ 6 months, for the First 12-Month, at least a total sum of USD
1,000,000.00 per annum worth of stock (based on base price).

 

For the Second 12-Month, at least a total sum of USD 2,000,000.00 per annum
worth of stock (based on base price).

 

 

 

 

SCHEDULE 5

 

Terms of Supply

 

1. Term of Payment         1.1 The Product shall be sold by the Principal to the
Distributor at a rate of US Dollar (USD) ____________ per ____________
unit/kilogram of Products (hereinafter referred to as the “Base Price or
Ex-Stock Price”).         1.2 Full payment shall be made by the Distributor
prior to the shipment of the ordered products by the Principal.         1.3 Any
payment made by the Distributor shall be made in US Dollar (USD) currency
directly to the Principal’s bank account to be notified from time to time.

 

2. Method of Order         2.1 The Distributor shall first issue a purchasing
order to the Principal.         2.2 The Principal shall within a reasonable
period from the receipt of a purchasing order, issue to the Distributor an
invoice stating the particulars of the products and total sum to be paid.

 

3. Shipping         3.1 Ordered Product shall be shipped out by the Principal
within fourteen (14) working days from the date the Principal receipt of the
full settlement of the Ordered Sum and being notified by the Distributor of the
same. However the Principal shall not be liable or responsible on the time frame
the Ordered Product shall reach the designated port.         3.2 The Principal
shall at the Principal’s sole cost be responsible for Ex-Stock or Ex-Warehouse,
Malaysia and shall not be responsible for any shipments to any designated
locations. Any other fees or costs including but not limited to taxes, storage
fees and/or transportation fees shall be solely borne by the Distributor.

 

4. Warranty         4.1 The risk of the Ordered Product shall be deemed passed
to the Distributor upon the Distributor collected the Ordered Products from the
warehouse or front desk of Principal.         4.2 Any damage or lost on the
Ordered Products prior to the collection of the same by the Distributor shall be
borne by the Principal.

 

 

 

 

Signed the day and year first above written by the duly authorised
representatives of the Principal and the Distributor.

 

IRBN Sdn Bhd   Witnessed by: For on behalf of the Principal           /S/Kwai
Yow   /S/ Chin Jee Chang Name: Kwai Yow   Name: Chin Jee Chang       Inbit Corp.
    For and on behalf of the Distributor   Witnessed by:       /S/ Tan Chee Hong
  /S/ Choy Cheng Choong Name: Tan Chee Hong   Name: Choy Cheng Choong

 

 

 

